     Case 2:20-cv-02029-RFB-VCF Document 14 Filed 09/16/21 Page 1 of 5




 1   CHRISTINE M. BOOZE
     Nevada Bar No. 7610
 2   JONATHAN L. POWELL
     Nevada Bar No. 9153
 3   WINNER BOOZE & ZARCONE
     1117 South Rancho Drive
 4   Las Vegas, Nevada 89102
     Phone (702) 243-7000
 5   Facsimile (702) 243-7059
     cbooze@winnerfirm.com
 6   jpowell@winnerfirm.com

 7   Attorneys for Defendants

 8                                          UNITED STATE DISTRICT COURT

 9                                              DISTRICT OF NEVADA

10   RACHELLE RYERSON, an individual,                       CASE NO.: 2:20-cv-02029-RFB-VCF

11                            Plaintiffs,
     vs.
12
     EW-SN TRANSPORT, INC.; a New Jersey                           STIPULATION AND ORDER TO
13   Corporation; RIMANTAS PETRAVICIUS,                             DISMISS WITH PREJUDICE
     an individual; DOE EMPLOYEES I-V;
14   DOE OWNERS I-V; ROE EMPLOYERS I-
     V; and ROE CORPORATIONS I-V,
15
     inclusive,
16                             Defendants.
17

18                  IT IS HEREBY STIPULATED by and between Kimball Jones with the law firm
19   BIGHORN LAW attorney for the Plaintiff, RACHELLE RYERSON, and Christine M. Booze &
20   Jonathan L. Powell, with the law office WINNER BOOZE & ZARCONE attorneys for
21   Defendants, EW-SN TRANSPORT and RIMANTAS PETRAVICIUS, that the Plaintiff’s
22   Complaint be dismissed with prejudice, and each party to bear their own interests, costs, and
23   attorney’s fees.
24                  IT IS FURTHER STIPULATED that no jury fees were posted in the above referenced
25   matter.
26   ///
27   ///
28   ///
                                                     Page 1 of 3
     1365297 docx
     Case 2:20-cv-02029-RFB-VCF Document 14 Filed 09/16/21 Page 2 of 5




 1                  IT IS FURTHER STIPULATED THAT no trial date has been scheduled in the above

 2   referenced matter.

 3   DATED this 15th day of September, 2021            DATED this 15th day of September, 2021

 4

 5   WINNER BOOZE & ZARCONE                            BIGHORN LAW

 6

 7                                                     /s/ Kimball Jones
     Christine M. Booze                                Kimball Jones
 8   Nevada Bar No. 7610                               Nevada Bar No. 12982
     Jonathan L. Powell                                2225 E. Flamingo Road
 9   Nevada Bar No. 9153                               Building 2, Suite 300
     1117 South Rancho Drive                           Las Vegas, NV 89119
10   Las Vegas, Nevada 89102                           Attorney for Plaintiff

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 Page 2 of 3
     1365297 docx
     Case 2:20-cv-02029-RFB-VCF Document 14 Filed 09/16/21 Page 3 of 5




 1                                                 ORDER

 2          Upon Stipulation by counsel for the parties, and good cause appearing therefore,

 3          IT IS HEREBY ORDERED that the Plaintiff’s Complaint be dismissed with prejudice,

 4   and each party to bear their own interests, costs, and attorney’s fees;

 5          IT IS FURTHER ORDERED that no jury fees have been posted in the above referenced

 6   matter; and

 7          IT IS FURTHER ORDERED that no trial date has been scheduled in the above

 8   referenced matter.

 9          DATED this 16th         day of           September                 2021.

10

11

12

13
     Submitted by:
14
     WINNER BOOZE & ZARCONE
15

16

17   Christine M. Booze
     Nevada Bar No. 7610
18   Jonathan L. Powell
     Nevada Bar No. 9153
19   1117 South Rancho Drive
     Las Vegas, Nevada 89102
20   Attorneys for Defendants
21   Case No.: 2:20-cv-02029-RFB-VCF
22

23

24

25

26

27

28

                                                 Page 3 of 3
                Case 2:20-cv-02029-RFB-VCF Document 14 Filed 09/16/21 Page 4 of 5


Amanda R. Hanson



From: Autumn Humble <autumn@bighornlaw.com>
Sent: Wednesday, September 1, 2021 12:55 PM
To: Amanda R. Hanson <ahanson@winnerfirm.com>
Cc: John L. Powell <jpowell@winnerfirm.com>; David Finegold <david@bighornlaw.com>;
RachelleRyersonMVALVDGZ5141109@projects.filevine.com; Leslie M. Darnell <ldarnell@winnerfirm.com>; Kimball
Jones <kimball@bighornlaw.com>
Subject: Re: Rachelle Ryerson v. EW‐SN Transport, Inc. ‐ SAO to Dismiss

Hello Amanda,

Thank you for contacting us. I am awaiting the fully executed Affidavit from my client.

With regard to the SAO to Dismiss, after his review and on behalf of Mr. Kimball Jones, please affix his signature.

Thank you again!


                                             Autumn Humble
                                             Litigation Manager
                                            Tel: (702) 333-1111 Ext.040
                                            Email: autumn@bighornlaw.com
                                            Web: bighornlaw.com




This email and any attachments are confidential and intended solely for the use of the individual or entity to whom they are
addressed. If you have received this email in error please contact the sender(s) at (702) 333-1111 and delete all copies from your
system. Please note that any opinions in this email are solely those of the author and do not necessarily represent those of Bighorn
Law, and is not to be considered legal advice.

On Tue, Aug 31, 2021 at 12:56 PM Amanda R. Hanson <ahanson@winnerfirm.com> wrote:

 Autumn,



 Please see the attached which was also mailed and faxed to your office.



 If you have any questions or concerns, please let us know. Thanks so much.
                     Case 2:20-cv-02029-RFB-VCF Document 14 Filed 09/16/21 Page 5 of 5

                                                                                                Amanda Hanson
                                                                                                Paralegal
                                                                                                1117 South Rancho Drive
                                                                                                Las Vegas, NV 89102
                                                                                                PHONE (702) 243‐7000 | FAX (702) 243‐7059
                                                                                                ahanson@winnerfirm.com
                                                                                                www.winnerfirm.com
 CONFIDENTIALITY NOTICE: THIS EMAIL TRANSMISSION IS ATTORNEY CLIENT, ATTORNEY WORK PRODUCT, DISSEMINATED AND/OR PROVIDED IN CONTEMPLATION OF
POTENTIAL OR FUTURE LITIGATION, AND/OR CONFIDENTIAL INFORMATION THAT IS INTENDED SOLELY FOR THE USE OF THE INDIVIDUAL(S) OR ENTIT(IES) NAMED ABOVE. IF YOU ARE NOT AN
INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS
TRANSMISSION IN ERROR, PLEASE DELETE THIS TRANSMISSION AND IMMEDIATELY NOTIFY THE SENDER OF THIS ERROR.




                                                                                            2
